%
wif

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case JSASB PBL RSA Becunient Yee feet Ose gif 63/68/94 + Lata 1 of 35

 

 

Pro Se 2 2016 FILED (DRop Box)
MAR 05
FILED (DROP BOX) 2021
AT Stare
Weare SEROTEC! counr
MAR 16 2021 " rao
ET
BY
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON FOR THE SEATTLE DIVISION
Yah’s Knights and Dames Community CASE NO. _2:21-cv-00325 RSM
Development, M.O.E. and M.O.E.T.,
¥ZRAEL LLC., Abryel Wilder, C. He
A. S., G.8., INJUNCTION
(Pet dog) Khoas, (Pet cat) Sekhmet, (Dog
carcass) Voodoo, (Hybrid carcass) Ulva
Spirit,
Plaintiffs,
v.
Chiae Wilder, Chong Wilder, Brianna M.
Donavan, Anthony Marlow, Barbara Miner,
Envision Law Firm, King County Court,
Judge Jason Holloway, Mark Gouras Et al
1, THE PARTIES TO THIS COMPLAINT
A. Plaintiffs)
Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.
Name ah’s Knights and Dames Community Development

 

Street Address 32328 7 Ave SW

 

City and County Federal way, King County

 

State and Zip Code _ Washington 98023
Telephone Number _ 253-880-7150

COMPLAINT AND REQUEST FOR INJUNCTION - 1

 

 
10.

i1.

12.

13.

14.

Case 2:21-cv-00325-RSL Document 8 Filed 03/16/21 Page 2 of 36

Attachment A

Additional Plaintiffs

*Reserves the right to amend

M.O.E. and M.O.E.T. Yah’s Knights and Dames Community Development

32328 7th Ave SW
Federal way, WA 98023
YZRAEL .
32328 7th Ave SW
Federal way, WA 98023
C.H.
32328 7" Ave SW
Federal way, WA 98023
Krystal Alvaraz and unborn child
32328 7" Ave SW
Federal way, WA 98023
AS.
32328 7th Ave SW
Federal way, WA 98023
GS.
32328 7th Ave SW
Federal way, WA 98023
Khoas (Dog/member)
32328 7th Ave SW
Federal way, WA 98023
Sehhmet (Cat/member)
32328 7th Ave SW
Federal way, WA 98023
Voodoo (Dog Carcass)
32328 7th Ave SW
Federal way, WA 98023
Ulva Spirit (Hybrid Wolf Carcass)
32328 7th Ave SW
Federal way, WA 98023
Garden
32328 7th Ave SW
Federal way, WA 98023
Abryel Wilder
32328 7" Ave SW
Federal way, WA 98023
Unborn baby (child)
32328 7" Ave SW
Federal way, WA 98023
Burial sites

 
Case 2:21-cv-00325-RSL Document 8 Filed 03/16/21 Page 3 of 36

32328 7" Ave SW
Federal way, WA 98023
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case SE DORE REM Docunen

Pro Se 2 2016

B. The Defendant(s)

TSE AED? Higa os/68/2T °bSge 2 of 35

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For an
individual defendant, include the person's job or title (if known). Attach additional pages if

needed.
Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

Chiae Wilder

 

Husband and Respondent in 18-3-73982-2 Knt

 

10913 103" Ave Ct SW

 

Lakewood, Pierce County

 

Washington, 98498

 

253-455-5270

 

Chong Wilder

 

Mother of Chiae Wilder

 

10913 103% Ave Ct SW

 

Lakewood, Pierce County

 

Washington, 98498

 

253-226-9020

 

Envision Law Firm

 

Lawyer of Chiae

 

1201 Pacific Ave

 

Tacoma, Pierce County

 

Washington, 98402

 

253-201-8007

 

{| COMPLAINT AND REQUEST FOR INJUNCTION - 2

 
of 3

-CV-00325-RSL Document / 5 6
- 1-1* Filed 03/05/21 Page 4 of 35

Gase 2:21-CcV
Case 2:21-cv-00325-RSM Document 1-1
“Re

 

Pro Se 2 2016

1 |/B. The Defendant(s)

2 Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For an
3 || individual defendant, include the person's job or title (if known). Attach additional pages if

10

11

12

 

13
14
15
16
17
18
19
20
21
22
23

24

 

 

needed.
Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

Chiae Wilder

 

Husband and Respondent in 18-3-73982-2 knt

 

10913 103" Ave Ct SW

 

Lakewood, Pierce County

 

Washington, 98498

 

253-455-5270

 

Chong Wilder

 

Mother of Chiae Wilder

 

10913 103™ Ave Ct SW

 

Lakewood, Pierce County

 

Washington, 98498

 

253-226-9020

 

Envision Law Firm

 

Lawyer of Chiae

 

1201 Pacific Ave

 

Tacoma, Pierce County

 

Washington, 98402

 

253-201-8007

 

COMPLAINT AND REOUEST FOR INTIINCTION - 2

 
Case 2.276009 58: RSi? Docunient 1 SEALER! OP IEUd3/dHI29 OpAge 5 of 35

ATTACHMENT B:
CIVIL
*Plaintiff Reserved the right to revisit/revise/amend
Defendants-
*Attorney(s) and Office(s) Share holder(s) Corporation(s) Incorporation Nonprofit(s) Profit(s)
Insurancer(s)(ee) Consolidated Contract(ee)(or}{s) and any all sponsors
ALL AND ENIRITY Grantor(s) and Grantee(s) DBA Past, Present and Future
Etal. et allii, et aliae, et alia
City(ies), State(s), Country(ies) “worldwide”

*Claimant will supplement during discovery if additional individual are identified.

1. King County Maleng Regional Justice Center (MRJC)- Kent- King County
401 fourth Ave N, Kent WA 98032
206-477-2600

2. South Division, Kent Facility- King County
401 fourth Ave N, Kent WA 98032
206-477-2600

3. King County Courthouse
516 3rd Ave, Seattle WA 98104
206-477-1400

4. King County Administration
500 4th Ave, Seattle, WA 98104
206-296-0100

6. Family Law CASA
16300 Christensen road, Suite 306

 
Case SPEER GSS RS er Bokura ee SEALED Oo Fe 63/082’ Page 6 of 35

Tukwila, WA 98188
206-748-9700

admin @familylawcasa.org

7. Ann-Marie Croy -Program Attorney
16300 Christensen road, Suite 306
Tukwila, WA 98188

206-748-9700

8. . Tyreese Johnson-Advocate Supervisor
16300 Christensen road, Suite 306

Tukwila, WA 98188

206-748-9700

tjohnson@familylawcasa.org

9. Dominique Shannon-Legal Program Administrator & Domestic Violence Coordinator
16300 Christensen road, Suite 306

Tukwila, WA 98188

206-748-9700

dshannon@familylawcasa.org

10. Alex Pessemier, Office Manager and Volunteer Recruiter
16300 Christensen road, Suite 306

Tukwila, WA 98188

206-748-9700

apessesmier @familylawcasa.org

11. King County Clerks

Barbara Miner
d 03/16/
Case 2:51" ©F:60395. x8 ar ecument 1 {SEALE LE D* 63 0s," 1 Page 7 of 35

516 3rd Ave, Rm E609
Seattle, WA 98104-2363
206-477-0800

Barbara.miner@kingcounty.gov

12. Brandi Sydney
516 3rd Ave, Rm E609
Seattle, WA 98104-2363
206-477-0800

13. Envision Law firm

600 University Street Suite 3010
Seattle, WA 98101
253-753-2261

10655 NE 4th Street Suite 208
Bellevue, WA 98004

1201 Pacific Ave Suite 1503
Tacoma, WA 98402
253-753-2261

601 W. ist Ave

Spokane, WA 99201
509-590-0365

14, Washington State Department of Social and Health Services
DSHS CSD — Customer Service Center

P.O. Box 11699

Tacoma, WA 98411-6699

AskDSHS@dshs.wa.gov
 

Case 2:21-cv-00325-RSL Document 8 Filed 03/16/21 Page 9 of 36
Case 2:21-cv-00325-RSM Document 1-1*SEALED* Filed 03/05/21 Page 8 of 35

18. Washington State Department of Health
111 israel Rd SE, Tumwater WA 98501
360-236-4501, 800-525-0127

19. United States Headquarters
900 1st Ave S
Seattle, WA 98134

20. Green River College
12401 SE 320th St

Auburn, WA 98092
253-833-9111

Due to Covid/Zoom:

Chiae Wilder works at home
10913 103rd Ave Ct. SW
Lakewood, WA 98498
253-455-5270

21. Washington State Department of Enterprise Service
1500 Jefferson Street SE
Olympia, WA 98501

22. Washington State Administrative Office of the Courts
1206 Quince Street SE

P.O. Box 41170

Olympia, WA 98504-1170

courtdirectory@courts.wa.gov
 

Case 2:21-cv-00325-RSL Document 8 Filed 03/16/21 Page 10 of 36
Case 2:21-cv-00325-RSM Document 1-1*SEALED* Filed 03/05/21 Page 9 of 35

25. Brianna M. Donavan

Chiae is allowing her to use our address
32328 7th Ave SW

Federal Way, WA 98023

26. Royann Mercado Perez
27, Anthony Scott Marlow #36387

28. C T Corporation System

#2 WAsSYNGTO” STATE
OR

al. STATE oF waAsHiprejytTo
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Sas 2:21-cv-00325-RSL Document 8_ Filed 03/16/21 Page 11 of 36
Case 2:21-cv-00325-RSM Document 1-1*SEALED* Filed 03/05/21 Page 10 of 35

 

 

 

 

 

Pro Se 2 2016
Defendant No. 4
Name Jason Holloway
Job or Title (if known) Pro Temp Judge
Street Address 7724 35" Ave NE Unit 15539
City and County Seattle, King County
State and Zip Code Washington, 98115-3282
Telephone Number 206-249-9807

 

Ii. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under
the United States Constitution or federal laws or treaties is a federal question case. Under 28
U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or nation and
the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

(RLUIPA), 42 U.S.C. §§ 2000ce, et seq, First Amendment.

COMPLAINT AND REOURST ROR INTIINGCTION _ 32

 
 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

i.

Case SPECPOOZOE RSME Dabur Ue SEAL ETS OS Fide b3/08211 paige11 of 35

er TC

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be

heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the

parties, Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 US.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
x Federal question Ni Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes. federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship

RiujP4 4Zu SCH 2000, et S€ . first Amenclnwat

1. The Plaintiff(s)

a. If the plaintiff is an individual a”
The plaintiff, (ame) _ .O- , is a citizen of the

State of fuamey _ 1? Ashington cee

b. If the plaintiff is a corporation
The plaintiff, (name) A -O:
ne te fa EIA BEE eT I —

under the laws of the State of fname) Lav AS hin stp ons,
and has its priacipal place of business in the State of (name)

is incorporated

wash agctan.—————-—"

(Uf more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

a pe AWA k ee
2. The Defendant(s) $ ee, Gil EF net Srl i) See

a. Ifthe defendant is an individual
The defendant, fame) ne wee _ is a citizen of
the State of (nume} eee Or is a citizen of
(foreign nation) ae

 

 

 

 

Page 3 of 6
Pro Se 2 (Rey. 12/16) Complaint and Request for Injunction

i.

Case SPER GIS RSP Boban ee SE a LER OF 03/087 *Palgé412 of 35

ee

Basis for Jurisdiction

F ederal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving @ federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, acase in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ine
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

ss Federal question Nl Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes. federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Z000 et S2G, Ls t Amencdroat

 

 

 

 

 

 

 

B.. _ If the Basis for Jurisdiction Is Diversity of Citizenship /
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (ame) = =96C-L - S - ot is a citizen of the
State of frames _washingden coeeeeeeneen |

b. If the plaintiff is a corporation ~
The plaintiff, (name) _ B.S is incormorated
under the laws of the State of (name) Las Ashi 9 3tp ee?

and has its principal place of business in the State of frame)

bw asbas- we

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

. ye, . c AWAG Eee
2 The Defendant(s) gE€ Gt 67 nel Greed f 4 See
G

a. Ifthe defendant is an individual
The defendant, mame) ee ee _ is a citizen of
the State of frames a. _ . Or is a citizen of

(foreign nation)

Page 3 of 6
Pro Se 2 (Rev. 12416) Complaint and Request for Injunction
Ser ee

i.

 

Case 2:21-cv-00325-RSL Document 8 Filed 03/16/21 Page 14 of 36

Case 2:21-cv-00325-RSM Document 1-1 *SEALED* Filed 03/04/21 Page 13 of 35

rrr ET

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. ing
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
x Federal question i Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes. federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

RLUIPA YL USCH 2000_et Sé | First Amenclonwat

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (mame) 10 RA c L _ ( ( ¢ . is a citizen of the

State of ame WASH NGIOA _..

 

b. If the plaintiff is a corporation
The plaintiff, (name) U a & As Cc, CLC sits incorporated
under the laws of the State of (name) Lav AS hiya 5th nn,

and has its principal place of business in the State of frame)

w ashi ag-fan. —___——--~

Cf more than one plaintiff is named in the complaint, attach an additional page providing the

same information for each additional plaintiff)
wa SEE AT ACHMEN

- ~ 2 Sf.) “2 Ze
2. The Defendant(s) SE “7 CH? OF net oi f fd

a. If the defendant is an individual
The defendant, frame) eee ee te , is acitizen of
the State of Guniuc) . Or is a citizen of

(foreign natior)

Page 3 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
——

i.

Case 2:21-cy-00325-R |
Case 2:21-cv-00325-RSM Document Let PSEAL ESO Fied 03/0891 Page'14 of 35

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation aud the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
x Federal question XM Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes. federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

PLU 4 42. USC #2000 ef SEF, hirst Ameaclnoat

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintifi(s)

a. If the plaintiff is an individual

The plaintiff, (name) _ A bry, E / 1 / lor _ is acitizen of the

State of roms WASH AGLOM ...

b. If the plaintiff is a corporatjon
The plaintiff, (name) A br. uf. ef bh) bev is incorporated

under the laws of the State of (name) Lay A Sh 5AD Pe
and has its principal place of business in the State of frame)

w ashi ag tan. .——-—-—-— .

Of more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)
at
. ~ . o * ms “< fe fd or; SCE AF ee. # + Cw
2. The Defendant(s) SE ©, Cr@ E71 TUE uf “Gre f oD
{Ss

a. If the defendant is an individual
The defendant, frame) nee er . is acitizen of
the State of (rane; a ee _ Or is a citizen of
Goreign nation) ~~

Page 3 of 6
Case 2:21-cv-00325-RSL Document’ . FI 03
Case 231 ev 00325. RSM Document Ll SEALED" Filed 03/08/51 Page 15 of 35

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I. Basis for Jurisdiction
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
XK] Federal question Xl Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

(RLU /PA) Y2 U.S.C. BF 2000cc, eT SEY DV Amend meat

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

 

 

1. The Plaintiffs)

a. If the plaintiff is an individual
The plaintiff, (name) kews. ( fir / A h VAAL . is a citizen of the
State of name) [ALA vn4Pon .

b. If the plaintiff is a corporation
The plaintiff, (name) KG LAS 7, a/ A [va Ye.@___.is incorporated
under the laws of the State of (name) = [A Lng Son :
and has its principal place of business in the State of (name)

WashnA4Torn

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s) “SEE Ad Act/M err B #0 aed “oD jae Hey

a. If the defendant is an individual
The defendant, (name) , iS a citizen of
the State of (name) . Or is a citizen of

(foreign nation)

 

 
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
rrr emmemmneeraenntme mee erence mea

il.

Case FST CE-OORERSM Document SEALE Filed o3/oe7e1" 1 Age

Page 16 of 35

er pen a

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In 2
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
hg Federal question Ni Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes. federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

Riva 42 USCH 2000 et SEF, Livst Amerclroat

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff{s)

a. Ifthe plaintiff is an individual

The plaintiff, (ame) _ Un bor nN bor u _ is a citizen of the

—
State of name WASHING HOM

b. If the plaintiff is a corporation

The plaintiff, (name) _ Wwb oka hab Y _ . is incorporated

under the laws of the State of frame) lw AS hia 54D Ps,
and has its principal place of business in the State of fnanw)

 

bw ashi as-Afa vn

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

- Me AT ACH MEW
2. The Defendant(s) SE rn Cre E75 net Creed i. 4 SE

a. If the defendant is an individual
The defendant, frame) ce , is a citizen of
the State of Granie} ee Or is a citizen of

cr oe ne ee

(foreign nation)

Page 3 of 6
Case 2: SA eev-O0SSE RSM BSt, 9cyret ob files ONS bab8P4 boh817 of 35

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

   
 

I Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

x Federal question a Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

RLUP4 42 USC H 2000 et Ses, ist Amencneat

B.. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) C ‘ 7 , is a citizen of the
State of (name) §=L QS hy noton :

 

b. If the plaintiff is a corporation _. .
The plaintiff, (ame) C AF: . _, is incorporated
under the laws of the State of (name) Lv, a Sh} nedon .
and has its principal place of business in the State of (name)

wash; as-pn

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s) SE oR Cre Gi n&l Sed /9

a. If the defendant is an individual

The defendant, (name) - is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

StE aWwAaAC MEN 7

 

 

 

 
 

Pro Se 2 (Rew, 12/16) Complaint and Request for Injunction
pee

il.

Case 237°c0-00S26- REM Document TSE AEB Spa osoHS 1 page 18 of 35

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
(X] Federal question i Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes. federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

ween ne OTe

B. _ If the Basis for Jurisdiction Is Diversity of Citizenship

RPie4 Y2ZUsCSs 2000 _ et S€ f First Amenclnwat

1. The Plaintiff(s)

a. If the plaintiff is an individual ,
The plaintiff, (name) _ G ardet re is ka ighks _ is a citizen of the

State of frame, — L? adshingste Po on ee

b. If the plaintiff is a corporation /; ' 4;
The plaintiff, (mame) Ont. ot {Oa 4S %, f 4 is incorporated

cee tC

under the laws of the State of fxame) Lay A. sha 5p 9.
and has its principal place of business in the State of fname)

wash agctan.._-———- _

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for cach additional plaintiff.)

Le or. Creed Soe AWACHMEN
> —‘The Defendant(s) «= S € é, Geeinal Sr fj €

a. Ifthe defendant is an individual
The defendant, eame) ee er is acitizen of
the State of (nue, ee Or is a citizen of
(foreign nation) To

Page 3 of 6
 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
ee

i.

i 21
: Bocument 1.1 "SEALED" Filed 03/0881 Page 19 of 35

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, acase in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina

diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply}
«4 Federal question Nl Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

- econ acme

B. If the Basis for Jurisdiction Is Diversity of Citizenship

PiiyP4 42 USCH 200 ef SEF, Lvst Ameadnaat

1. The Plaintifi(s)

a. If the plaintiff is an individual
The plaintiff, (name) _ lho “ho ( i vO J) et is a citizen of the

State of (ime WASH IRS BA

 

b. If the plaintiff is a corpora’ jon
The plaintiff, (name) _ 1. { (ts reas, pj .—--—’ is incorporated
under the laws of the State of (ame) __ (a & jin ato. a ee

and has its principal place of business in the State of Grame)

(ff more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

CE | hk Cite ScEe AWA Hew
2. The Defendant(s) S E& Cr 7! ned Sree f fo

G
a. If the defendant is an individual
The defendant, mame) ee ee _isacitizen of
the State of funy ee ee Or is a citizen of
(foreign nation) ~

ve ee eT a ce narra mn a, SS

Page 3 of 6
 

   

 

Case FCG OODEREM Document eT SEALED OFLA bad E12 AGE 20 of 35

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties

2

is a federal question case. Under 28 U.S.C. § 1332, acase in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
x Federal question i Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes. federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. _ ifthe Basis for Jurisdiction Is Diversity of Citizenship

 

RLUC4 YL USC H 2000_et Sef, Fiest Bmeachneat

1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Uf SUA. Spi rit (Gres) , is a citizen of the

State of frame — WI ASAD GIA a

b. If the plaintiff is a corporation
The plaintiff, (name) Ulva Spat | Dp pebel _+is incorporated
under the laws of the State of fname)! Las & Shin 4A. ye

and has its principal place of business in the State of (name}

bash agen ————_—-—

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

oe ar 2 eed Soe NTACHMEN
2. The Defendant(s) sé ©. Cr? Ep AE .[ bre f. 4

a. Ifthe defendant is an individual
The defendant, (name) eee ee . is acitizen of
the State of fuame; ee Or is a citizen of
(foreign nation)

Page 3 af 6
 

 

Pro Se 2 (Rev. 12/16) Complaint and

Case FBG OURS RSM ‘Bocument 11 SEALED" Filed OF/0NS Page

age 21 of 35

Request for Injunction

   

 

 

memmennenrgeeeme er eReCSE TET

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving @ federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, acase arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

x Federal question id Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

PRLvP4 42 USCH 2000 et S€ First Aaencnaat

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) MOE aay (Me. ex Nak Sros is a citizen of the

State of ame) WI ASM nS de ee

b. If the plaintiff is a corporation

f
The plaintiff, (ame) MV, LOE GA ad Uy, a Eh hs __ is incorporated
under the laws of the State of frame) Lav as hija 5to i

and has its principal place of business in the State of (rane)

washias-ian. —-—-—-—-

(Uf more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2.  TheDefendant(s) 5S & C, Crt Epi reel Seed fo

a. If the defendant is an individual

S EE A Wer C Aw eH

The defendant, (rome) ee eee . is a citizen of
the State of iam een _ Or isa citizen of
{foreign nation)

Page 3 of 6
 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
= oo

il.

| Case FFPGEOOBERSHP Bocuhene et *SEAL ED Filed Da/bBR1- Page

age 22 of 35

eerie eee ST Te AR

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, acase in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
x Federal question MI Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes. federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

ev LUIPA YH2zuUuscs Z000_ et Seh first Amenclnwat

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) JE Xh m et C cand ) ____ isa citizen of the
State of name WASH INGH@A

b. If the plaintiff is a corporation .

The plaintiff, (name) ¢ é Ki him et (cat ). is incorporated
under the laws of the State of (name) Las AS hiya 5th 4

and has its principal place of business in the State of frame)
w asbry ASTD n_. _

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2. The Defendant(s) SE C. Cs G7! nel Seeed f 4

a. If the defendant is an individual
The defendant, ame) ee nts eee , is a citizen of

the State of (neni) _. . ; . Orisa citizen of

(foreign nation)

SEE A Wee tay

Page 3 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
——_—

ik.

Case ZBTCV-GOS2E-REM Document 11 SEALED" Filed osioe/21 Page’

age 23 of 35

ree SS CC CE

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. in 2
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
4 Federal question Ml Diversity of citizenship

Fill out the paragraphs in this section that apply to this.case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes. federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

RPrie4_42Uu

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

Z USCS ZO00- et SE 4 Fest A nenclnwat

L. The Plaintifi{s)

a. If the plaintiff is an individual

The plaintiff, (name) _ K hoal _ ( Do 4g) 8A citizen of the

State of (nome  WASMINGHEA — .-------

b. If the plaintiff is a corporation

The plaintiff, (name) _ Uf hoa s (dog ee __ ais incorporated

under the laws of the State of mame) LAs Shia 5tp De
and has its principal place of business in the State of frame)

wb ashiagcan.— ————-—

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

. sf on A Wee. Howey
2. The Defendant(s) SE ©, Cit Gg 2A Sie f 9 see

a. If the defendant is an individual
The defendant, frame) ee , is acitizen of
the State of (ame; es Or is a citizen of
(foreign nation) —

ee ee ne NN NS, ee on

Page 3 of 6
10
1
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2°21°S-00328-RSM” Document 11 SEALED” Filed 03/08/21 “Bagé 24 of 35
Pro Se 2 2016

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. Ifthe plaintiff is an individual.
, is a citizen of the State of (name) Washington.
b. Ifthe plaintiff is a corporation.

The plaintiff, Yah’s Knights and Dames Community Development, is incorporated under
the laws of the State of Washington, is incorporated under the laws of the State of Washington,
and has its principal place of business in the State of Washington.

(if more than one plaintiff is named in the complaint, attach an additional page providing
the same information for each additional plaintiff.)

2. The defendant, Jason Holloway, is a citizen of the State of Washington.
And a citizen of Washington State.

The defendant, *United States Et al is incorporated under the laws of the State of

Washington, and has its principal place of business in the State of Washington.

*See Attachment B

Ill. THE AMOUNT IN CONTROVERSY
The amount in controversy — the amount the plaintiff claims the defendant owes or the
amount at stake — is more than $75,000, not counting interest and costs of court, because
(explain):
*The ultimate determination of the amount of damages is for the jury's determination
under Washington State Constitution. Plaintiff reserves the right to modify this number based

upon the evidence in this case.

 

COMPLAINT AND REQUEST FOR INTUNCTION - 4

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

BRE 2: se 325-RSL Document8_ Filed 03/16/21 Page 260
Case 2: -CV 60: 25-RSM Document 1-1 *SEALED* Filed 03/05/21 Page. 25 of 35

Pro Se 2 2016

IV. STATEMENT OF CLAIM

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
possible the facts showing that each plaintiff is entitled to the injunction or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

*See Attachments A, B, C, DLE

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

* See Attachments A, B. C.D. E

 

 

C. What are the facts underlying your claim(s)? (For example: what happened to you? Who
did what? Was anyone else involved? Who else saw what happened?)

* See Attachments A, B, C.D. E

 

 

V. IRREPARABLE INJURY

Explain why monetary damages at a later time would not adequately compensate you for the
injuries you sustained, are sustaining, or will sustain as a result of the events described above,
or why such compensation could not be measured.

See attachments B see attachments C see attachments D see attachment E.

{COMPLAINT AND REOURBST FOR INTUINCTION - 5

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Case SFP CE CODERS Document eT SEALED FEA osebia1- Page 26 of 35
Pro Se 2 2016

CLAIMANT RESERVED THE RIGHT TO THIS SECTION TO SUPPLEMENT

 

DURING DISCOVERY IF ADDITIONAL FEDERAL STATUES, FEDERAL TREATIES

 

AND/OR PROVISIONS OF THE UNITED STATES CONSTITUTION

(RLUIPA), 42 U.S.C. §§ 2000ce, et seq, First Amendment.
Assault and Battery, Intentional/Negligent Infliction of Emotional distress, Outrage:

 

Plaintiff incorporates all prior assertions in this complaint as the proximate cause of plaintiff's
injuries under these causes of action.

Assault and battery, intentional/negligent infliction of emotional distress, Outrage:
Petitioner will incorporate all.

Sex discrimination: Hostile environment (RCW chapter 49.60 et seq.) Sexual harassment
is actionable if a hostile environment is created by sexual harassment. Gender discrimination

(RCW chapter 49.60 et. seg.)

 

 

Disparate treatment (RCW chapter 49.60 et. seq.) Negligence, Negligent hiring. retention
and supervision

Unlawful retaliation. legally terminating my parental rights by granting Chiae sole

custody and full decision making. Illegally terminating Petitioner ‘s parental rights Megall

terminating Petitioner’s parental ri

 

Act.18 U.S. 1589 Forced Labor, 18 U. S. 1593A- Benefitting financially from peonage, slavery,
and trafficking in persons,18 U.S. Code 1591- sex trafficking of children or by forced fraud, or
coercion, 42 U.S. Code 1983 Civil action for deprivation of rights, RCW 26.51, A nonprofit
license and under 18 U.S. Code 247 Damage to religious property: obstruction of person in the
free exercise of religious beliefs RCW 40.16 Penal, RCW 40.16.010 Injury to public record,

RCW 40.16.020 Injury to and misappropriation of record, RCW 40.16.030 Offering false

instrument for filing or record. Chapter 9A.60 RCW. RCW 9A.60.030 Obtaining a signature by

COMPLAINT AND REQUEST FOR INJUNCTION - 6

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

@ 2:21-cy-00325-RSL Document 8_ Filed 03/16/21 Page 28 of 36
_ Case 531 H-OOSSERSM Document 11 “SEALED® Filed 03/0921 Page 27 of 35

Pro Se 2 2016

deception or duress. RCW 9A.60.060 Fraudulent creation or revocation of a mental health
advance directive. Misconduct of public officer RCW 42.20.020 Powers may not be delegated
for profit, RCW 42.20.040 False statement, RCW 42.20.050 Public officer making false
certificate, RCW 42.20.100 Failure of duty by public officer a misdemeanor, RCW 42.20.110
Improper conduct by certain justices. RCW 9.18.080 Offender a competent witness, RCW
9.18.120, 8 U.S. Code 1324- Penalties for document fraud. Chapter 92.46 RCW Harassment;
RCW 9A.46.020: 19 U.S. Code 1592 Penalties for fraud, gross negligence, and negligence. 51
U.S. Code 20137 Malpractice and negligence suits against the United States, 45 U.S. Code 57
“common carrier”, 28 USC 14 Complaint for Negligence under Federal Employer’s liability act.
RCW 4.36.120, 18 U.S. Code 1519 Destruction, alteration, or falsification of records in Federal
investigations... U.S.C. 1000 U.S. Code Unannotated Title 18. Crimes and Criminal Procedure
1001 Statements or entries generally. Chiae Wilder paid for my ministry, Chiae and Chong
Wilder know this House is unique as well as the Homeowners Association knows and accepts it.
Yah’s Knights and Dames Community Development is also M.O.E. and M.O.E.T. Yah’s
Knights and Dames Community Development, YZRAEL LLC.. Tribal Practice and Burial.

Burial ground and a Tribal Practice Gardens,
VI. RELIEF

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.

See attachments B see attachments C see attachments D see attachment E.

 

CLAIMANT RESERVED THE RIGHT TO THIS SECTION TO SUPPLEMENT

DURING DISCOVERY IF ADDITIONAL FEDERAL STATUES, FEDERAL TREATIES

 

AND/OR PROVISIONS OF THE UNITED STATES CONSTITUTION

 

COWADRT AINT AND RRO TREAT BOR INTIINGTION . 7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2-588, 00328- RM Botumenf Se Ba EH OF IS/OHIBE 2B abe os of 35
Pro Se 2 2016

(RLUIPA). 42 U.S.C. §§ 2000ce, et seq, First Amendment.
Assault and Battery, Intentional/Negligent Infliction of Emotional distress, Outrage:
Plaintiff incorporates all prior assertions in this complaint as the proximate cause of plaintiff's

injuries under these causes of action.

Assault and battery, intentional/negligent infliction of emotional distress, Outrage:
Petitioner will incorporate all.

Sex discrimination: Hostile environment (RCW chapter 49.60 et seq.) Sexual harassment

is actionable if a hostile environment is created by sexual harassment. Gender discrimination

(RCW chapter 49.60 et. seq.)

Disparate treatment (RCW chapter 49.60 et. seg.) Negligence, Negligent hiring, retention
and supervision
Unlawful retaliation. Ille terminating m tal rights b ing Chiae sole

custody and full decision making. Hlegally terminating Petitioner ‘s parental rights Illegally

 

Act,18 U.S. 1589 Forced Labor, 18 U.S. 1593A- Benefitting financially from peonage. slavery,
and trafficking in persons.18 U.S. Code 1591- sex trafficking of children or by forced fraud, or
coercion, 42 U.S. Code 1983 Civil action for deprivation of rights. RCW 26.51, A nonprofit

license and under 18 U.S. Code 247 Damage to religious property: obstruction of person in the
free exercise of religious beliefs RCW 40.16 Penal, RCW 40.16.010 Injury to public reco:

RCW 40.16.020 Injury to and misappropriation of record, RCW 40.16.030 Offering false

instrument for filing or record. Chapter 9A.60 RCW, RCW 9A.60.030 Obtaining a signature by

deception or duress. RCW 9A.60.060 Fraudulent creation or revocation of a mental health
advance directive. Misconduct of public officer RCW 42.20.020 Powers may not be delegated

for profit, RCW 42.20.040 False statement, RCW 42.20.050 Public officer making false

COMPT AINT AND RROTIRGT FOR INTUINCTION - 8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case FFT CHOOSE REM Document Lt *SEALED Filed 03/08%1° Page 29 of 35

‘

Pro Se 2 2016

certificate, RCW 42.20.100 Failure of duty by public officer a misdemeanor, RCW 42.20.110
Improper conduct by certain justices. RCW _9.18.080 Offender a competent witness, RCW
9.18.120, 8 U.S. Code 1324- Penalties for document fraud. Chapter 9a.46 RCW Harassment:
RCW 9A.46.020: 19 U.S. Code 1592 Penalties for fraud, gross negligence, and negligence. 51
U.S. Code 20137 Malpractice and negligence suits against the United States, 45 U.S. Code 57
“common carrier”, 28 USC 14 Complaint for Negligence under Federal Employer’s liability act.
RCW 4.36.120, 18 U.S. Code 1519 Destruction, alteration, or falsification of records in Federal
investigations... U.S.C. 1000 U.S. Code Unannotated Title 18. Crimes and Criminal Procedure
1001 Statements or entries generally. Chiae Wilder paid for my ministry, Chiae and Chong
Wilder know this House is unique as well as the Homeowners Association knows and accepts it.
Yah’s Knights and Dames Community Development is also M.O.E. and M.O.E.T. Yah’s
Knights and Dames Community Development, YZRAEL LLC., Tribal Practice and Burial,

Burial ground and a Tribal Practice Gardens.

 

 

 

VII. CERTIFICATION AND CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Rule 11.

COMPT AINT ANT REQUEST FOR INTINCGCTION .9

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Pro Se 2 2016

Clerk's Office may result in the dismissal of my case.

Case SPECIE Ser Babu tee SEALED oH 03/0812 palge%30 of 35

1 agree to provide the Clerk's Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with the

 

Date of signing: ne 202/
Signature of Plaintiff ( / ,

v4
Printed Name of Plaintiff _ K noas "Dog

Date of signing: 5 March 2ZOL{

Signature of Plaintiff VIS

Date of signing:

{
y
Printed Name of Plaintiff SEK met “CAT i

D march 202Z/

 

Signature of Plaintiff Mr

 

 

COMPLAINT AND REQUEST FOR INJUNCTION - 10

Printed Name of Plaintiff LU . Sie iF, ( hybne
| Calelass )

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 25f-cv-60335-RSM Document 1-1 "SEALED" Filed 03/08/21" Page 31 of 35

Pro Se 2 2016

Date of signing: 5S Masrcn ZO2)
Signature of Plaintiff bag

Printed Name of Plaintiff  ‘ Es — __

Date of signing: 5 march Z2o2l

Signature of Plaintiff Air?

Printed Name of Plaintiff _. 4+S-

 

PULA ATAIT ATTA DOCVICOT LAY TRITMTIAIG'TION — 7

 
 

li

12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:21-cv-00325-RSL Document 8 Filed 03/16/21 Page 33 0
Case 2:21-cv-00325-RSM Document 1-1 *SEALED* Filed 03/05/21 Page 32 of 35

Pro Se 2 2016

Date of signing: SM ARCH 202.1

Signature of Plaintiff Ad ara Sa fern

 

 

 

 

Printed Name of Plaintiff Giov 40N i Ser he
™

Date of signing: On, March 2021

Signature of Plaintiff

Printed Name of Plaintiff

 

 

UN born Bae4

 

 

me ee ET OAT! 2 &aTTR BEAT IP AT OAM TATTIT TAT Tek 3697

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

, Case Z21-cv-00S26RSM Document 1-1 SEALED" Filed 03/08/31 ‘Page 33 of 35

 

 

 

Pro Se 2 2016
Date of signing: 5 March 202/
Signature of Plaintiff Mirrin.
Printed Name of Plaintitt = _ 7
_ S March 2021
Date of signing:

 

Signature of Plaintiff WV

Printed Name of Plaintiff ABPY El LWIIL DER

 

| AAMEPT ATT ANT) REOTIEST FOR INTUINGCTION . 7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

onan

 

Pro Se 2 2016

Date of signing:
Signature of Plaintiff

Printed Name of Plaintiff

Date of signing:
Signature of Plaintiff

Printed Name of Plaintiff

, Case 2S ev-OOSSE RSM. Document Let SEALED? Hied 63/08/24 °PSge B4 of 35
£

EK Marlh202!

MUW
YULKR AL, LLC.

5S March 2ow

M06. and MDE

Yan's Kr) o hfS Onek ‘Dames
Communtty ant Devel opraen?

AIPA SDT ATATT AATTA DOEMITCOT CHAD TATITITAICTION _ 7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 53 TeG-OUSIE RSM Docunent T4%Se AleBe 3 Fed oses1 Po Page 35 of 35
Pro Se 2 2016

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the
Clerk's Office may result in the dismissal of my case.

Date of signing: 5 March Z0ZI1

Signature of Plaintiff

Printed Name of Plaintiff Yi Lars kai G. fos tnd
ames Community and

 

 

Devtlopment
Date of signing: 4 marc A 2 OZ
Signature of Plaintiff (Atlin

 

v,

Printed Name of Plaintiff V DOPOD ( “AL CLA, £s

Date of signing: 5 mM arch 20 2)
Signature of Plaintiff VMW12>
Printed Name of Plaintist © _ TOLL Ld S/ £ €S

11 COMPLAINT AND REQUEST FOR INJUNCTION - 10

 
